This is an action1 for money had and received to recover from the defendant, an *566attorney at law, certain money paid to him as the plaintiff claims under duress. The verdict was in favor of the plaintiff in the sum of $1,186.26, and the case is before the Law Court on defendant’s general motion.
Andrews, Nelson & Gardiner, for plaintiff. Pattangáll & Loche, for defendant.
A detailed recital of the complicated facts would serve no useful purpose. It is sufficient to say that from the conduct of the defendant through a long series of unprofessional and persecutory acts, which the defendant did not see fit to take the stand either to explain or excuse the jury were amply justified in sustaining the plaintiff’s contention.
The verdict, however, is slightly excessive. One item in the plaintiff’s claim covers the amount paid by the defendant to another attorney for services due from the plaintiff, amounting to $81.55. This should have been deducted.
If plaintiff remits all of the verdict in excess of $1,105.71 within-thirty days from the filing of this mandate, the motion for new trial is overruled, otherwise is sustained. So ordered.